DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over US 2019/0366098 to Bockeria, hereinafter Bockeria (cited previously), in view of US 2016/0051811 to Doerr et al., hereinafter Doerr.

Bockeria fails to explicitly disclose wherein the secondary fixation feature is formed from a material and has a shape configured to mechanically yield to a predetermined counter torque applied to the primary fixation feature to cause the apex to disengage from the heart.
However, Doerr teaches wherein the secondary fixation feature is formed from a material and has a shape configured to mechanically yield to a predetermined counter torque applied to the primary fixation feature to cause the apex to disengage from the heart (para 0010; Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the leadless biostimulator with a primary and secondary fixation feature of Bockeria wherein the secondary fixation feature is configured such that a predetermined counter torque applied to the primary fixation feature causes the sleeve to yield and the apex to disengage from the heart, as taught by Doerr, for purpose of repositioning of the implant by unscrewing and replacing the implant (para 0010).

Regarding claim 3, Bockeria further teaches wherein the barb is one a plurality of flexible barbs, each of the plurality of flexible barbs extending at the angle in the unscrewing direction (para 0127; Fig 2E: see 3 hooks 1120’).
Regarding claim 4, Bockeria further teaches wherein the material includes polypropylene (para 0087).
Regarding claim 8, Bockeria further teaches wherein the secondary fixation feature is formed directly onto the primary fixation feature (para 0127).
Regarding claim 9, Bockeria further teaches wherein the secondary fixation feature is formed separately from the primary fixation feature and adhered to the primary fixation feature (para 0127).
Regarding claim 10, Bockeria further teaches wherein the sleeve includes a body having a first end and a second end, wherein the outer surface includes a first taper from the first end, and wherein the outer surface includes a taper from the second end (para 0127; Fig 2E: hooks 1120’).
Regarding claim 11, Bockeria further teaches wherein the primary fixation feature includes a helical wire having a plurality of turns (Fig 2E: electrode 1112’), and wherein the secondary fixation feature is mounted on a first distal turn of the helical wire (Fig 2E: hooks 1120’ mounted on electrode 1112’).
Regarding claim 17, Bockeria discloses a method of manufacturing a leadless biostimulator (para 0086, 0127), comprising: forming a secondary fixation feature from a material (Fig 2E: hooks 1120’) wherein the secondary fixation feature includes a sleeve (para 0127: “...hooks 1120’ may be provided in conjunction with a sleeve (not shown)...”) having an outer surface tapering radially outward (Fig 2E); and disposing the secondary fixation feature on a distal portion of a primary fixation feature (Fig 2E: hooks 1120’ mounted on electrode 1112’), wherein the primary fixation feature is attached to a housing (Fig 2A: case 111; para 0086) of the leadless biostimulator (Fig 2A: pacemaker 110; para 0086), wherein rotation of the primary fixation feature in a screwing direction affixes the housing to a heart (para 0087), and wherein the outer surface, when the secondary fixation feature is mounted on the primary fixation feature, tapers radially outward in an unscrewing direction (Fig 2E) opposite to the screwing direction to an apex such that rotation of the primary fixation feature in the unscrewing direction causes the apex to engage the heart (para 0127).
Bockeria fails to explicitly disclose wherein the material and a shape of the secondary fixation feature is configured to mechanically yield to a predetermined counter torque applied to the primary fixation feature to cause the apex to disengage from the heart.
However, Doerr teaches wherein the material and a shape of the secondary fixation feature is configured to mechanically yield to a predetermined counter torque applied to the primary fixation feature to cause the apex to disengage from the heart (para 0010; Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the leadless biostimulator with a primary and secondary fixation feature of Bockeria wherein the secondary fixation feature is configured such that a predetermined counter torque applied to the primary fixation feature causes the sleeve to yield and the apex to disengage from the heart, as taught by Doerr, for purpose of repositioning of the implant by unscrewing and replacing the implant (para 0010).
Regarding claim 18, Bockeria further teaches wherein the secondary fixation feature is directly formed onto the primary fixation feature (para 0127).
Regarding claim 19, Bockeria further teaches wherein forming the secondary fixation feature includes forming a body, and cutting the body to form a plurality of flexible barbs having the outer surface tapering radially outward to a barb tip at the apex (para 0127; Fig 2E: plurality of hooks 1120’).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bockeria in view of Doerr  as applied to claim 1 above, and further in view of Engineering Toolbox (2003) (cited previously).
Regarding claim 7, Bockeria further teaches wherein the material has a Young's modulus from and including 0.5 gigapascals (GPa) to and including 10 GPa (para 0087). Bockeria discloses the use of the material polypropylene which is well known to have a Young’s modulus between 1.5-2 GPa. See e.g., Engineering ToolBox, (2003).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for Bockeria to have met the claimed Young’s modulus material requirement by specifying the use of polypropylene for the composition of the secondary fixture feature.

Claims 5, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bockeria in view of Doerr as applied to claim 1 and 17 above, and further in view of US 2006/0020317 to Flach et al., hereinafter Flach (cited previously).
Regarding claim 5, Bockeria discloses the limitations of claim 1 but does not explicitly disclose wherein the material includes a bioabsorbable material.
However, Flach teaches wherein the material includes a bioabsorbable material (para 0010-0011).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the material of Bockeria such that is includes a bioabsorbable material, as taught by Flach, for purpose of ensuring very substantial breakdown of the first structural element and very substantial resorption of the breakdown products in the body (para 0011).
Regarding claim 6, Flach, as previously applied, further teaches wherein the bioabsorbable material includes a magnesium alloy (para 0011-0012).
Regarding claim 20, Bockeria teaches the limitations of claim 17, but does not disclose wherein the material includes a bioabsorbable material.
However, Flach teaches wherein the material includes a bioabsorbable material (para 0010-0011).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the material of Bockeria such that it includes a bioabsorbable material, as taught by Flach, for purpose of ensuring very substantial breakdown of the first structural element and very substantial resorption of the breakdown products in the body (para 0011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792